A. Schultz, individually, and on behalf )C I Vh 1 9 ` ` ' ,
ofC. Cargill, aminor, ) a=. 1 9 2

Case 5:19-cV-00192-D Document 1 Filed 02/27/19 Page 1 ofF l LED

FEB 27 2019

U.

EEDER sHlNN, cLERK
IN THE UNITED STATES DISTRICT COURT %d§|“;$l-g§u*zn WE TERN DLST' OKLA-

FOR WESTERN DISTRIC'I` OF OKLAHOMA BY

 

 

Plaintiffs, ) Case No.
v. )
) Judge:
Oklahoma Dept. of Transportation, )
Defendant. ) Jury Trial Demanded
COMPLAINT

COl\/[ES NOW, the Plaintiffs, and for their cause of action against the Defendant alleges:
l. The Plaintiff is a life-long resident of the State of Oklahoma.

2. The Defendant is the Oklahorna Departrnent of Transportation.

3. On June l8, 2018, Defendant’s employee was backing the Wrong direction on
lnterstate 75 when he crashed into Plaintiff, with her infant daughter in the back seat, on
the same side as the crash. Dependent was negligently performing his duties, and failed
to look Where he is going, and backed into the the trunk/right rear quarter panel of
Plaintiff’S car, behind her tire. Plaintiff was driving an Acura 4-door sedan, Defendant
was driving a pickup truck. The crash totaled Plaintiff’s car, and bent the frame of her
car.

4. At this point of lnterstate Highway 7'5, it is a divided highway With a
stopping/entry point between the North and Sound bound lanes with enough space for 3-4
vehicles to pass each other, and to Stop and wait for a safe opportunity to enter the lanes
of traffic.

5. Plaintiff was in this center area, briefly stopped in a legal and safe manner,

waiting for a safe opportunity to enter the Southbound lanes of Interstate 75.

‘DEPUTY

..*

 

Case 5:19-cV-00192-D Document 1 Filed 02/27/19 Page 2 of 3

6. Defendant was in the Northbound lane, backing Southbound, backing into the

same access area that Plaintiff was stopped in. Defendant negligently failed to look

where he was going. Had he looked Where he Was going, he had an opportunity to miss

Plaintif`f`, and back into another area. Plaintiff did not have an opportunity to get out of

Defendant’s way, her only ‘escape’ route Was incoming traffic on Interstate 75.

7. On July 31, 2018, Plaintiff properly notified Defendant of her claim.

8. On August 31, 2018, Defendant denied Plaintiff’ s claim.

9. Defendant has paid the property damage; has not paid for medical care, but the

parties are still pending receipt of medical records.

10. Plaintiffs bring this action for full payment of their medical bills, injuries, and

pain and suffering

ll. This Court has jurisdiction per 51 O.S. ‘157.

WHEREFORE, the Plaintiffs respectfully requests this honorable Court grant her medical
costs, pain and suffering and any and all such relief as this Court deems appropriate and just.

Respectfully submitted,

By: Alexandra Schultz
Alexandra Schultz

‘<">ea\ ;\). ¢-)oo'e®t.
C apart ,, /::>1\ 1ach

Case 5:19-cV-00192-D Document 1 Filed 02/27/19 Page 3 of 3

IN THE UNITED STATES DISTRICT COURT
FOR WESTERN DISTRICT OF OKLAHOMA

 

 

A. Schultz, individually, and on behalf )
of C. Cargill, a minor, )
Plaintiffs, ) Case No
v. )
) Judge:
Oklahoma Dept. of Transportation, )
Defendant. ) Jury Trial Demanded
CERTIFICATE OF SERVICE

I hereby certify and return that on or about the 27th day of February, 2019, a copy of the
Complaint and any accompanying documents Were mailed, postage prepaid, to:
Oklahoma Department of Transportation
200 NE 215t Street

Oklahoma City, OK 73105

I declare under penalty of perjury that the foregoing statements are true and correct.

Respectfully submitted,

By: /s/ Alexandra Schultz
Alexandra Schultz

